In a proceeding by a legatee and devisee named in an instrument dated June 9, 1955 to vacate decrees admitting to probate a will dated April 12, 1955, to revoke letters testamentary issued pursuant thereto, and to admit to probate the instrument dated June 9, 1955, the appeal is from so much of a decree of the Surrogate’s Court, Westchester County, entered after trial, as denied the petition to vacate the decrees and to admit to probate the instrument dated June 9, 1955. Decree insofar as appealed from unanimously affirmed, with costs to respondents filing separate briefs, payable out of the estate. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.